Bryan, J.,
delivered the opinion of the Court.
The question in this case involves the validity of a title to goods and chattels derived from the vendee in a con*304ditional sale. In Hall vs. Hinks, 21 Md., 406, it was decided that “a bona fide purchaser, without notice of the condition upon which his vendor has acquired the possession, will be protected against the claim of the original vendor, in the same manner where the sale and delivery are conditional, as where .the possession has been obtained by fraud.” Twenty-three years have passed since this decision was made, and in the course of that time it has been repeatedly approved by this Court. It is of great importance that the administration of justice should be conducted according to fixed and certain rules. Vacillation and uncertainty in the judgments of the Courts produce a feeling of insecurity as to rights and property, and surely tend to encourage disorder, discord and confusion in social and domestic life. The law on this subject has been otherwise settled in many of the States of the Union. In Harkness vs. Russell, 118 U. S., 663, a very learned and elaborate examination of the question was made by the Supreme Court of the United States, and the positions taken in the opinion were maintained with great force and clearness. The laws of the several States have probably had their origin in the necessities and interests of the people concerned, and doubtless have been adapted to their condition and circumstances under the guidance of a wise public policy. We read with pleasure and profit the able disquisitions delivered by other Courts, but we are not unmindful that it is our duty to declare our own law as it belongs to our own people. Having found this question settled by all the authority which can be bestowed by repeated decision and long acquiescence, we are unwilling to disturb it.
The contract of sale in this case contained an express stipulation that the title to the goods should not vest in the vendee until the price should be paid in full; and instalments were to be paid monthly. They were sold in the City of Baltimore by Lincoln, the appellant, to Hoover, and were carried by him to Frederick, and used in a hotel *305which he was keeping in that place. More than a year afterwards the purchaser mortgaged these goods to Quynn, Addison and Winebrenner to secure the payment of two notes of even date with the mortgage, payable by the purchaser to a bank. On oue of these notes all of these mortgagees were securities, and on the other Winebrenner alone was security. A few days after this mortgage, a second one was made by the purchaser to Ritter and other persons to secure a promissory note of same date, payable by him to them. All the above mortgagees are appellees in this case. A short time after the date of these mortgages all of the property of Hoover was placed in the hands of receivers by an order of the Circuit Court for Frederick County sitting in equity. A large portion of the purchase money remaining unpaid, Lincoln filed a petition in which lieasserted title to these goods, and prayed that they should be delivered to him by the receivers; or, if the Court should think that he was entitled only to the balance of the purchase money which was unpaid then that the receivers should be directed to pay him said balance, or,if they had no funds applicable to that payment, that the goods should be sold and the balance paid out of the proceeds of sale. It is shovra by the evidence that none of the mortgagees, except Winebrenner, had any notice of the terms of the conditional sale, or of any claim on the part of Lincoln to the goods. With respect to Winebrenner, he had information of matters which fairly put him on inquiry, and according to the established rule, he must be charged with notice of every fact which that inquiry would have ascertained. Higgins vs. Lodge, Wilkins & Co. ante, page 229. The result is that Winebrenner’s title is not good, but that of the other mortgagees must be sustained. The prayer of the petition was for certain specific relief which was properly refused. It asserted a claim to the whole property, or alternatively to the amount of the purchase money remaining unpaid, and it was directed *306against all of the mortgagees. It could not be granted in that form, and there was no prayer for general relief. The petitioner, however, is not without remedy against Winebrenner. He may still file a petition against him and he will be entitled to receive such portion of the proceeds of the sale of the goods as may be applicable to the debt ,ofi which he is the only surety, subject to an abatement which will be presently mentioned. ' It would not be just to deprive these persons who are co-sureties with him of their rights under the mortgage. •, They are in no sense partners with him, and ought not to be affected by notice which is entirely personal to him. It is true that the payment of the debt will enure to Winebrenner’s benefit. But it is their right to have the proceeds of the goods applied to its payment, whatever may be the incidental advantage to others.
(Decided 6th January, 1888.)
It was stipulated in the contract of sale that if Hoover made default in any of the credit payments, Lincoln might reclaim and take possession of the goods, and that all payments which had been made up to that time should be forfeited. A Court of equity will not lend its aid to enforce a forfeiture of this kind. Against persons liable to his claim on the property he could in equity recover an interest in the goods equal to the amount of the unpaid purchase money. That portion of this interest which would be applicable to the payment of the note secured by Winebrenner alone is still the property of Lincoln, and he must be paid out of the proceeds of sale of the goods, a sum duly representing this portion.
The order of the Circuit Court will be affirmed, but leave will be given to the appellant to file a new petition stating his claim according to his rights as above declared.
Order affirmed, and cause remanded.